         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 1 of 43




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

YUBA COUNTY WATER AGENCY, 1220 F
St, Marysville, CA 95901,
                                                  Civil Action No. ________________
       Plaintiff,

v.

EILEEN SOBECK, Executive Director of the
California State Water Resources Control Board,
1001 I Street Sacramento, CA 95814, in her
official capacity,

E. JOAQUIN ESQUIVEL, Chair of the
California State Water Resources Control Board,
1001 I Street Sacramento, CA 95814, in his
official capacity,

DORENE D’ADAMO, Vice Chair of the
California State Water Resources Control Board,
1001 I Street Sacramento, CA 95814, in her
official capacity,

TAM M. DODUC, Member of the California
State Water Resources Control Board, 1001 I
Street Sacramento, CA 95814, in her official
capacity,

SEAN MAGUIRE, Member of the California
State Water Resources Control Board, 1001 I
Street Sacramento, CA 95814, in his official
capacity,

LAUREL FIRESTONE, Member of the
California State Water Resources Control Board,
1001 I Street Sacramento, CA 95814, in her
official capacity,

and CALIFORNIA STATE WATER
RESOURCES CONTROL BOARD, 1001 I
Street Sacramento, CA 95814,

       Defendants.
            Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 2 of 43




                                        COMPLAINT

                             I.     NATURE OF THE ACTION

       1.       Plaintiff Yuba County Water Agency (“YCWA”) is the owner, operator, and

Federal Energy Regulatory Commission (“FERC”) licensee for the Yuba River Development

Project (“YRDP”), a hydroelectric project located on the Yuba River. The Federal Power Act

(“FPA”) grants FERC comprehensive planning authority over hydroelectric generating facilities,

such as the YRDP, and broadly preempts conflicting state regulation of such facilities with

limited exception.

       2.       Pursuant to the FPA, the YRDP is required to renew, and is in the process of

renewing, its FERC operating license. As part of the relicensing process, YCWA is required by

section 401 of the Clean Water Act (“CWA”) to seek a water quality certification (“401

certification”) from the California State Water Resources Control Board (“SWRCB”) that the

YRDP’s discharges into navigable waters will comply with applicable provisions of the CWA,

unless the SWRCB’s authority to issue such a certification has been waived.

       3.       This action arises from the ongoing attempt of Defendant Sobeck—the Executive

Director of the SWRCB—and Defendants Esquivel, D’Adamo, Doduc, Maguire, and Firestone

(collectively, “Defendant SWRCB Members”)—members of the SWRCB—to impose and

enforce through a 401 certification purportedly issued on July 17, 2020 (“Purported 401

Certification”) conditions that exceed the state’s delegated authority under CWA section 401,

and that are thus preempted by the FPA. Defendant Sobeck lacked the authority to issue the

Purported 401 Certification pursuant to CWA section 401 because YCWA had no application for

a 401 certification pending before the SWRCB. Defendant Sobeck violated section 401 of the

CWA by failing to provide adequate notice prior to the issuance of the Purported 401



                                               2
            Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 3 of 43




Certification. Moreover, the conditions imposed in the Purported 401 Certification exceed the

scope of section 401 of the CWA in numerous ways, including that: (a) the conditions require

YCWA to address circumstances that are not attributable to the YRDP and impacts that are not

related to a point source discharge; (b) the conditions are not necessary to ensure compliance

with existing water quality standards; and (c) the conditions allow the SWRCB and its staff to

unilaterally modify the Purported 401 Certification and to enforce the certification conditions

even though they would be conditions of the FERC license subject to FERC’s exclusive

supervision under the FPA.

       4.       Defendants’ attempts to impose and enforce the Purported 401 Certification

conditions are preempted by and inconsistent with the FPA. CWA section 401 provides a

narrow exception to the broad authority reserved exclusively to FERC over hydroelectric

projects, and the conditions are not properly imposed through CWA section 401.

       5.       YCWA also brings this action to address Defendant Sobeck’s violations of the

Due Process Clause of the Fourteenth Amendment to the U.S. Constitution. In violation of basic

due process requirements, Defendant Sobeck issued the Purported 401 Certification without

public process, public proceeding, or any opportunity for YCWA to address any of the

information on which the Purported 401 Certification was based.

       6.       The Purported 401 Certification also violates substantive due process by requiring

YCWA to make changes to its operation of the YRDP and undertake costly actions that are not

rationally related to a legitimate government interest because they (a) would make YCWA

responsible for mitigating environmental conditions caused by the U.S. Army Corps of

Engineers’ (“USACE”) Englebright Dam, historic hydraulic mining on the Yuba River, and/or




                                                3
            Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 4 of 43




other diverters in the Yuba River watershed; (b) are unrelated to YCWA’s own activities; and (c)

do not address point source discharges.

       7.       YCWA asks this Court to enjoin the enforcement of the Purported 401

Certification, to order Defendant Sobeck to withdraw the Purported 401 Certification, and to

declare that Defendant Sobeck issued the Purported 401 Certification without authority to do so

and that the Purported 401 Certification’s conditions exceed the SWRCB’s authority under the

CWA and violate the U.S. Constitution.

       8.       Pursuant to this Court’s supplemental jurisdiction under 28 U.S.C. § 1367(a),

YCWA also asks this Court to declare that Defendants violated numerous California laws in

issuing the Purported 401 Certification and that the Purported 401 Certification is not necessary

to assure YCWA’s compliance with “appropriate requirement[s] of State law.” 33 U.S.C. §

1341(d). Those violations of California law include, among others: (a) the issuance of the

Purported 401 Certification by Defendant Sobeck without a quorum of the SWRCB Members

ever voting to approve that action; (b) the issuance of the Purported 401 Certification without

YCWA having an application for such a certification pending; (c) Defendants’ failure to provide

YCWA a fair hearing in violation of California Code of Civil Procedure section 1094.5; (d)

Defendant Sobeck’s failure to consider the Purported 401 Certification’s effects on, among other

factors, the disadvantaged communities that YCWA serves, the lower Yuba River’s fish, and

Yuba County’s groundwater basins, in violation of California Code of Civil Procedure section

1094.5, Article X, section 2 of the California Constitution, and the Porter-Cologne Water Quality

Control Act (“Porter-Cologne”); and (e) the failure of Defendant Sobeck to consider available

evidence of the effects that the Purported 401 Certification would have on numerous relevant

factors, including the extensive technical evidence that YCWA submitted in support of its



                                               4
               Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 5 of 43




Petition for Reconsideration of the Purported 401 Certification, all in violation of California

Code of Civil Procedure section 1094.5’s requirement that findings be supported by evidence.

                                        II.      JURISDICTION

          9.       This is an action for declaratory and injunctive relief for violations of the CWA,

33 U.S.C. § 1341, the U.S. Constitution, and California state law.

          10.      This Court has jurisdiction over YCWA’s federal claims pursuant to 28 U.S.C.

§ 1331.

       11.         This Court has jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       12.         This action and the remedies sought are further authorized by 28 U.S.C. §§ 1651,

2201, and 2202, and by Federal Rule of Civil Procedure 57.

                                              III.   VENUE

       13.         Venue is proper under 28 U.S.C. § 1391(b)(2) because Defendants filed the

Purported 401 Certification with FERC, which is located in the District of Columbia; FERC

issued an order determining that the SWRCB waived its right to issue a 401 certification because

it did not timely act on YCWA’s application for a 401 certification and instead insisted that it be

withdrawn; 1 and the Purported 401 Certification contains requirements that, in the event FERC’s

waiver determination is overturned, will become conditions on a federal license that FERC will

issue in the District of Columbia. 2




1
  FERC’s waiver decision is currently under review by the U.S. Court of Appeals for the Ninth
Circuit (“Ninth Circuit”). Cal. State Water Res. Control Bd. v. FERC, No. 20-72782 (9th Cir.
filed Sept. 17, 2020) and S. Yuba River Citizens League v. FERC, No. 20-72800 (9th Cir. filed
Sept. 18, 2020) (consolidated).
2
  Plaintiff is also commencing litigation against Defendants in the Superior Court of California,
County of Fresno, challenging Defendants’ failure to comply with federal and state law on both
procedural and substantive grounds in issuing the Purported 401 Certification.
                                                     5
          Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 6 of 43




                                          IV.    PARTIES

A.     Plaintiff

       14.     Plaintiff YCWA is a public agency specifically created by the State of California

to address the “water problems in the County of Yuba” through “countywide water conservation,

flood control and development of water resources,” and wherein the enactment of that “special

law is necessary for the conservation, development, control and use of said water for the public

good and for the protection of life and property therein.” 1959 Cal. Stat. 2798; Cal. Water Code

App. § 84-26. In the late 1960s, to reduce risk of flooding and to provide water supply for Yuba

County, YCWA financed and built the YRDP. YCWA is the FERC licensee, owner, and

operator of the YRDP, located on the Yuba River.

       15.      YCWA has sought to address the county’s water problems through the

construction and operation of the YRDP. YCWA’s operation of the YRDP provides reliable

surface water supplies for the county and addresses flooding concerns by reducing peak flood

flows. YCWA’s operation of the YRDP has improved conditions for salmon and steelhead in

the lower Yuba River. YCWA must continue to operate the YRDP to address the county’s water

problems and to sustainably manage the groundwater basin on which most Yuba County public

water supplies depend.

       16.     To continue its operation of the YRDP, YCWA is seeking a new 50-year license

from FERC to operate the YRDP to generate hydroelectricity, provide reliable water supplies,

and continue to benefit the river’s fish. YCWA has spent years in FERC’s relicensing process,

in hundreds of meetings and conference calls with state and federal agencies and stakeholders,

and has spent tens of millions of dollars on different studies, not limited to environmental

studies, in order to support its relicensing application.



                                                   6
            Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 7 of 43




           17.   The Purported 401 Certification for the FERC relicensing of the YRDP imposes

conditions and obligations on YCWA’s operation of the YRDP that will significantly impair

YCWA’s ability to continue to do this work for the people of Yuba County. The conditions

imposed have the potential to cost YCWA at least $500 million, and potentially over $1 billion,

over the next 50 years. The Purported 401 Certification attempts to compel YCWA to shoulder

primary responsibility for improving fisheries habitat in the lower Yuba River, even though the

Purported 401 Certification’s terms may actually damage fish habitat by, among other things,

causing water temperatures to more frequently exceed key thresholds for salmon populations.

The Purported 401 Certification presents a dangerous financial risk to YCWA and the

communities it serves, including disadvantaged communities, by potentially increasing YCWA’s

annual expenses and decreasing its hydroelectric and water-sale annual revenues by millions of

dollars.

B.         Defendants

           18.   Defendant SWRCB is, and at all relevant times has been, a board of the State of

California, created by the Legislature through its adoption of section 175 of the California Water

Code. The SWRCB is responsible for the adjudicatory and regulatory functions of the state in

the field of water resources.     Cal. Water Code § 174.      The SWRCB is the state agency

responsible for CWA section 401 certifications in California. Id. § 13160. The SWRCB

purports to have delegated authority to act on applications for 401 certification to the Executive

Director. Cal. Code Regs. tit. 23, § 3838(a).

           19.   Defendant Eileen Sobeck is the Executive Director of the SWRCB. Defendant

Sobeck formulated, issued, and signed the Purported 401 Certification. Defendant Sobeck is

being sued as an individual in her official capacity.



                                                 7
          Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 8 of 43




       20.     Defendant E. Joaquin Esquivel is the Chair of the SWRCB. Defendant Esquivel

was the Chair and one of the five appointed members of the SWRCB at all relevant times alleged

herein. Defendant Esquivel purports to have delegated all authority to issue 401 certifications to

Defendant Sobeck. Defendant Esquivel is being sued as an individual in his official capacity.

       21.     Defendant Dorene D’Adamo is the Vice Chair of the SWRCB. Defendant

D’Adamo was the Vice Chair and one of the five appointed members of the SWRCB at all

relevant times alleged herein. Defendant D’Adamo purports to have delegated all authority to

issue 401 certifications to Defendant Sobeck.       Defendant D’Adamo is being sued as an

individual in her official capacity.

       22.     Defendant Tam M. Doduc is a member of the SWRCB. Defendant Doduc was

one of the five appointed members of the SWRCB at all relevant times alleged herein.

Defendant Doduc purports to have delegated all authority to issue 401 certifications to Defendant

Sobeck. Defendant Doduc is being sued as an individual in her official capacity.

       23.     Defendant Sean Maguire is a member of the SWRCB. Defendant Maguire was

one of the five appointed members of the SWRCB at all relevant times alleged herein.

Defendant Maguire purports to have delegated all authority to issue 401 certifications to

Defendant Sobeck. Defendant Maguire is being sued as an individual in his official capacity.

       24.     Defendant Laurel Firestone is a member of the SWRCB. Defendant Firestone

was one of the five appointed members of the SWRCB at all relevant times alleged herein.

Defendant Firestone purports to have delegated all authority to issue 401 certifications to

Defendant Sobeck. Defendant Firestone is being sued as an individual in her official capacity.




                                                8
          Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 9 of 43




                                V.     FACTUAL BACKGROUND

A.      The Project

        25.        Plaintiff YCWA owns and operates the YRDP, an approximately 362-megawatt

hydroelectric project located in northern California in the western Sierra Nevada mountains and

their foothills.

        26.        The original FERC license for the YRDP was issued by the Federal Power

Commission (FERC’s predecessor agency) on May 16, 1963 and expired on April 30, 2016.

Yuba Cty. Water Agency, 29 FPC 1002, order on reh’g, 30 FPC 1610 (1963). YCWA currently

operates the YRDP under annual licenses automatically issued by FERC from year to year, under

section 15(a)(1) of the FPA. 16 U.S.C. § 808(a)(1).

        27.        The YRDP facilities are located on the main stem of the Yuba River, Middle

Yuba River, North Yuba River, and Oregon Creek—a tributary to the Middle Yuba River. The

Yuba River is a tributary to the Feather River and is part of the Sacramento River Basin.

        28.        There are three developments at the YRDP:

                   a.     New Colgate Development: At the New Colgate Development, water

        impounded by Our House Diversion Dam is conveyed to Oregon Creek through the

        Lohman Ridge Diversion Tunnel. From there, water impounded by the Log Cabin

        Diversion Dam is conveyed to New Bullards Bar Reservoir through the Camptonville

        Diversion Tunnel. Water is conveyed through New Bullards Bar Dam to New Colgate

        Powerhouse via the New Colgate Power Tunnel and Penstock.

                   b.     New Bullards Bar Minimum Flow Development: Water from the New

        Bullards Bar Reservoir is conveyed to the New Bullards Bar Minimum Flow

        Powerhouse, which discharges directly into the North Yuba River, downstream of New

        Bullards Bar Dam.

                                                  9
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 10 of 43




              c.      Narrows 2 Development: Water from Englebright Reservoir is conveyed

       to the Narrows 2 Powerhouse penstock, which discharges into the Yuba River

       downstream of Englebright Dam.

       29.    The FERC project boundary currently encompasses 7,815.2 acres, of which

YCWA owns 3,149.3 acres.

       30.    In the 1800s, extensive hydraulic mining occurred in the Yuba River watershed,

with large volumes of water used to blast away hillsides to extract gold deposits, causing the

discharge of 684 million cubic yards of gravel and debris to flow into the Yuba River System—

more than triple the volume excavated during construction of the Panama Canal. The debris that

resulted from hydraulic mining operations, including mercury used to extract gold, obliterated

the lower Yuba River’s original channel and, as a result, destroyed much of the riparian

vegetation along the river, and had a serious adverse effect on the quality of Chinook salmon and

steelhead habitat decades before YCWA built the YRDP in the mid- to late-1960s.

       31.    The USACE’s Englebright Dam (located outside the FERC project boundary but

adjacent to the Narrows 2 Powerhouse) and Daguerre Point Dam (located on the mainstem Yuba

River downstream of Englebright Dam) were constructed by the California Debris Commission

in 1941 and 1906, respectively, to trap sediment derived from mining operations in the Yuba

River watershed and prevent it from flowing downstream. Those two federal dams predated

YCWA’s construction of the YRDP by over 25 years.

       32.    Since its completion in 1941, the USACE’s Englebright Dam has completely

blocked the passage of Chinook salmon and steelhead to the upper Yuba River watershed. At

Daguerre Point Dam, two fish ladders, one located at each end of the dam, were reconstructed by

the USACE and the State of California in 1965 after severe damage was incurred during high



                                               10
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 11 of 43




flood flows. The reconstructed ladders, which continue to exist today, may delay or prevent

upstream passage of Chinook salmon and steelhead due to antiquated design, as well as

maintenance issues.

       33.       The San Francisco Bay/Sacramento-San Joaquin Delta Estuary (“Bay-Delta”),

located downstream of the YRDP, is regulated by the SWRCB through the Water Quality

Control Plan for the San Francisco Bay/Sacramento-San Joaquin Delta Estuary (“Bay-Delta

Plan”), which establishes water quality objectives to protect beneficial uses of water in the Bay-

Delta. Water quality conditions in the Bay-Delta are attributable to numerous other diverters in

the watershed.

B.     The FERC Relicensing of the Project

       34.       On April 28, 2014, YCWA filed an application for a new FERC license to operate

the YRDP.

       35.       After filing its application, YCWA reached agreement with federal and state

resource agencies on more than 30 protection, mitigation, and enhancement measures to be

incorporated into the new license.

       36.       On June 5, 2017, YCWA filed an amended license application, including

YCWA’s proposed license conditions that reflect the settled protection, mitigation, and

enhancement measures.

       37.       FERC issued a Draft Environmental Impact Statement (“EIS”) pursuant to the

National Environmental Policy Act on May 30, 2018. FERC and USACE issued the Final EIS

on January 2, 2019. The Final EIS concluded that a number of factors have contributed to the

degradation of anadromous fish habitat and riparian vegetation development in the Yuba River

Basin, including mining in the floodplain and river channel as well as blocked or impaired access

to historical spawning and rearing habitat at other hydroelectric projects and water diversions in

                                               11
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 12 of 43




the basin. Final Environmental Impact Statement for the Yuba River Development Project at 3-

230, 3-305, FERC Project No. 2246-065 (Jan. 2, 2019).

C.      YCWA’s Application to the SWRCB for 401 Certification

        38.      YCWA’s filing of the FERC license application triggered a requirement to apply

for a CWA section 401 certification, which would be required for a new FERC license unless the

SWRCB waived its authority to issue such a certification.

        39.      On August 24, 2017, YCWA filed an application for a 401 certification with the

SWRCB pursuant to CWA section 401, and the SWRCB received the application on the same

day.

        40.      The SWRCB issued a public notice of YCWA’s 2017 application for a 401

certification on September 21, 2017.

        41.      Pursuant to CWA section 401, the SWRCB had one year to act on the 401

certification request.

        42.      In a July 25, 2018 email to YCWA, SWRCB staff directed YCWA to withdraw

and resubmit its application as soon as possible.

        43.      On August 3, 2018, YCWA withdrew and resubmitted its application for 401

certification.

        44.      On January 25, 2019, the U.S. Court of Appeals for the D.C. Circuit issued a

decision in Hoopa Valley Tribe v. FERC, 913 F.3d 1099 (D.C. Cir. 2019), holding that a state

and an applicant’s agreement to withdraw and refile the same 401 certification request does not

trigger a new statutory review period and the state waives the 401 certification requirement if it

does not act within one year.




                                                12
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 13 of 43




       45.     On July 31, 2019, Defendant Sobeck, the SWRCB’s Executive Director, denied

YCWA’s application without prejudice. A copy of the denial letter is attached hereto as Exhibit

1.

       46.     YCWA did not file a new request for 401 certification.

       47.     On August 22, 2019, YCWA filed a request for a FERC determination that the

SWRCB waived its certification authority for the relicensing of the YRDP.

       48.     On May 21, 2020, FERC issued an Order finding that the SWRCB had waived its

401 certification authority under section 401 of the CWA. Yuba Cty. Water Agency, 171 FERC

¶ 61,139 (2020).

       49.     On June 22, 2020, the SWRCB filed a request for rehearing of FERC’s waiver

determination and attached a draft 401 certification to its rehearing request.

       50.     On July 21, 2020, FERC issued an Order Denying Rehearing of its waiver

determination. Yuba Cty. Water Agency, 172 FERC ¶ 61,080 (2020).

       51.     On September 17, 2020, the SWRCB filed a Petition for Review of FERC’s

waiver determination before the Ninth Circuit. Cal. State Water Res. Control Bd. v. FERC, No.

20-72782 (9th Cir. filed Sept. 17, 2020). On September 18, 2020, South Yuba River Citizens

League, California Sportfishing Protection Alliance, Friends of the River, and Mother Lode

Chapter of the Sierra Club filed a separate Petition for Review of FERC’s waiver determination

before the Ninth Circuit. S. Yuba River Citizens League v. FERC, No. 20-72800 (9th Cir. filed

Sept. 18, 2020). The petitions have been consolidated by the Ninth Circuit. YCWA has

intervened in defense of FERC’s waiver determination.

D.     Defendant Sobeck’s Issuance of the Purported 401 Certification

       52.     After FERC issued the waiver determination on May 21, 2020, SWRCB staff

consulted with entities other than YCWA regarding Defendant Sobeck’s potential issuance of a

                                                 13
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 14 of 43




401 certification, including the substance of matters that were incorporated into the final

Purported 401 Certification. The communications continued through July 2020.

       53.     The entities with whom SWRCB staff consulted while preparing the Purported

401 Certification included the Foothill Water Network (“FWN”).             FWN is a collection of

environmental groups that includes the Mother Lode Chapter of the Sierra Club, a non-profit

organization. Based on information and belief, Andrew Sawyer, the SWRCB’s chief water-right

attorney, is and was (at all times relevant herein) also an officer, director, or other representative

of the Mother Lode Chapter of the Sierra Club elected by that chapter’s members. Based upon

information and belief, Mr. Sawyer participated in Defendant Sobeck’s preparation of the

Purported 401 Certification by supervising the work of SWRCB staff counsel Marianna Aue on

the Purported 401 Certification, while Mr. Sawyer also was an elected representative of the

Mother Lode Chapter of the Sierra Club.

       54.     SWRCB staff and Defendant Sobeck did not contact YCWA while they were

developing the Purported 401 Certification and gave YCWA no opportunity to rebut, address, or

even know of information that they were considering during that development period.

       55.     On July 13, 2020, YCWA sent the SWRCB a letter confirming that it had no

application for a 401 certification pending. YCWA further notified the SWRCB that, to the

extent the SWRCB believed YCWA had a pending application, YCWA withdrew the same.

YCWA also inquired as to why the SWRCB had, in its June 22, 2020 filing with FERC,

represented that it was providing a draft 401 certification. No response was provided.

       56.     The SWRCB’s regulations purport to delegate authority to the Executive Director,

Defendant Sobeck, to “take all actions” concerning all 401 certifications, “including issuance and

denial of certification.” Cal. Code Regs. tit. 23, § 3838(a). By their actions and inactions,



                                                 14
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 15 of 43




Defendant SWRCB Members purport to delegate that authority to Defendant Sobeck on an

ongoing basis.

       57.       On July 17, 2020, Defendant Sobeck issued the Purported 401 Certification for

the YRDP relicensing on behalf of the SWRCB. The SWRCB failed to conduct a hearing—or

any public process at all—before Defendant Sobeck issued the Purported 401 Certification.

Although the SWRCB issued a public notice of YCWA’s 2017 application for a 401

certification, that notice was no longer effective in 2020 because Defendant Sobeck, on behalf of

the SWRCB, had previously denied YCWA’s application without prejudice in 2019.

       58.       YCWA received no reasonable, or even written, notice that Defendant Sobeck

was considering issuing the Purported 401 Certification on behalf of the SWRCB, having only

been told orally the day before that Defendant Sobeck would be issuing that document.

Defendant Sobeck provided YCWA with no opportunity to review or comment on a draft of the

Purported 401 Certification before Defendant Sobeck issued it.

       59.       The SWRCB was, and all individual Defendants in their official capacities were,

required to conduct environmental review under the California Environmental Quality Act

(“CEQA”) prior to and in connection with the issuance of the Purported 401 Certification. Cal.

Pub. Res. Code §§ 21002, 21002.1, 21080(a), 21081. All of the Defendants failed to comply

with this obligation.

       60.       Condition 23 of the Purported 401 Certification provides that it

       shall become effective upon the earliest of: a grant of rehearing of FERC’s May
       22, 2020 order finding waiver of the [SWRCB’s] water quality certification
       authority; issuance of a judicial order overturning that order; or issuance of
       another judicial or administrative action finding that FERC improperly found
       waiver of the [SWRCB’s] certification authority.

Condition 23 also states that, “[u]nless and until such action overturning FERC’s finding of a

waiver, this certification shall not be considered a final action for purposes of Water Code

                                                 15
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 16 of 43




section 13160 regarding reconsideration or for administrative review.” However, on July 20,

2020, the SWRCB transmitted the Purported 401 Certification to FERC. The Purported 401

Certification transmitted to FERC is labeled “Final Water Quality Certification.” The Purported

401 Certification is attached hereto as Exhibit 2.

       61.     The Purported 401 Certification includes 50 conditions.        Pursuant to such

conditions, and without holding any evidentiary hearing, SWRCB staff could order YCWA to,

among other things: (1) comply with streamflow standards in what is currently a proposed

amendment to the Bay-Delta Plan that, if applied to YCWA as proposed, would require YCWA

to pass 55 percent of unimpaired flows through the YRDP, which would significantly affect

YCWA’s ability to store and use such flows for water supply and power generation (Conditions

1, 27, 31, and 32); (2) implement upstream and downstream fish passage over or around the

USACE’s 273-foot Englebright Dam in addition to YCWA’s own 645-foot high New Bullards

Bar Dam at an enormous cost with a highly uncertain likelihood of success (Condition 20); (3)

mitigate for impacts caused by historic hydraulic mining that long predated the YRDP by

restoring and enhancing juvenile salmonid rearing habitat in the lower Yuba River (Condition

12); (4) close Lohman Ridge Tunnel to water conveyances during certain time periods with

questionable environmental benefit and with an economic impact of $22 million over the term of

the new license (Condition 6); and (5) utilize the upper intake at New Bullards Bar Reservoir for

the New Colgate Powerhouse in the spring months with no benefits to fish but with an economic

impact of $55 million over the term of the new license (Condition 7). In addition, the Purported

401 Certification includes conditions that attempt to regulate upstream operations of the YRDP

such as recreational activities and sediment management that are unrelated to YRDP discharges

or whether those discharges comply with existing state water quality requirements.



                                                 16
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 17 of 43




       62.     YCWA estimates that the Purported 401 Certification’s conditions could cost

YCWA at least $500 million, and perhaps as much as $1 billion, through a combination of

increased costs and lost revenues, over the anticipated term of a new 50-year license.

       63.     The Purported 401 Certification’s conditions could potentially impose hundreds

of millions of dollars in additional costs on YCWA and the many disadvantaged communities it

serves, if the SWRCB were to require YCWA to move salmon and other fish above the

USACE’s Englebright Dam, which is currently an impassable fish barrier.

E.     YCWA’s Challenges to the Purported 401 Certification

       64.     On August 14, 2020, YCWA filed a Petition for Reconsideration of the Purported

401 Certification with the SWRCB. The Petition for Reconsideration is attached hereto as

Exhibit 3. Therefore, within 30 days of having received the Purported 401 Certification, YCWA

filed the Petition for Reconsideration in compliance with California Code of Regulations, title

23, section 3867. In the Petition for Reconsideration, YCWA requested a formal hearing and

objected to any informal hearings on the Purported 401 Certification for FERC’s relicensing of

the YRDP.

       65.     On August 21, 2020, YCWA filed a copy of the Petition for Reconsideration of

the Purported 401 Certification with FERC.

       66.     The most stringent interpretation of the applicable statute, California Water Code

§ 13330(a), would indicate that the SWRCB and the Defendant SWRCB Members had until

October 15, 2020 to grant or deny YCWA’s Petition for Reconsideration.

       67.     By October 15, 2020, the SWRCB and the Defendant SWRCB Members failed to

act on YCWA’s Petition for Reconsideration of the Purported 401 Certification.

       68.     Through its Petition for Reconsideration, YCWA exhausted the only

administrative remedy that was available to it.

                                                  17
           Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 18 of 43




          69.   On November 12, 2020, YCWA provided notice of this complaint, including the

CEQA claim, to the SWRCB, in compliance with California Public Resources Code section

21167.5. A true and correct copy of the notice with proof of service is attached hereto as Exhibit

4.

          70.   In pursuing this action, which involves the enforcement of important rights

affecting the public interest, YCWA will confer a substantial benefit on the public, including the

citizens of Yuba County, and therefore will be entitled to an award of reasonable attorney fees

pursuant to California Code of Civil Procedure section 1021.5 and Government Code section

800.

                                VI.    LEGAL BACKGROUND

A.        Federal Power Act

          71.   The FPA represents a congressional intention to establish “a broad federal role in

the development and licensing of hydroelectric power.” California v. FERC, 495 U.S. 490, 496

(1990).

          72.   The FPA establishes “a complete scheme of national regulation” to “promote the

comprehensive development of the water resources of the Nation,” First Iowa Hydro-Elec.

Coop. v. FPC, 328 U.S. 152, 180 (1946), and grants FERC “comprehensive planning authority”

over the Nation’s hydropower, including the licensing of hydroelectric generating facilities,

California v. FERC, 495 U.S. at 506.

          73.   The FPA gives FERC the authority to issue licenses for dams (such as the

YRDP), to generate electric power at a dam or other project works on navigable waters, federal

lands or reserves, and non-navigable streams which affect interstate or foreign commerce. 16

U.S.C. § 797(e).



                                                18
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 19 of 43




       74.     Licenses may be issued for a maximum of 50 years. Id. § 799. Section 6 of the

FPA provides that a license, once issued, “may be revoked only for the reasons and in the

manner prescribed under the provisions of this chapter, and may be altered or surrendered only

upon mutual agreement between the licensee and the Commission.” Id.

       75.      Once an initial license is set to expire, the project operator must apply for a new

license through the relicensing process. Id. § 808(a). During relicensing, FERC evaluates the

project and determines whether continued project operation is in the public interest and, if so,

under what conditions. Id.

       76.     Section 10(a) of the FPA authorizes FERC to issue licenses subject to the

conditions that FERC deems best suited for power development and other public uses of the

waters. Id. § 803(a).

       77.     States lack any “veto power” or inherent sovereign power over federally licensed

hydroelectric projects.

B.     Clean Water Act

       78.     Hydroelectric facilities licensed under the FPA are subject to CWA section 401

water quality certification requirements.

       79.     Section 401 of the CWA requires all applicants for a federal license or permit to

obtain a 401 certification from the applicable state agency prior to issuance of any federal license

or permit that may result in a discharge to navigable waters. The 401 certification required

pursuant to section 401 of the CWA is ancillary to other federal statute licensing requirements.

       80.     A state certifying agency’s authority to issue or deny a 401 certification for a

federal license or permit commences upon receipt of that federal license or permit applicant’s

request for certification. 40 C.F.R. § 121.7. “Th[e] language [of CWA section 401(a)(1)] clearly

expresses a congressional intent to place the burden of requesting a state water quality

                                                19
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 20 of 43




certification on the license applicant.” State of North Carolina v. FERC, 112 F.3d 1175, 1184

(D.C. Cir. 1997).

       81.     If the state fails or refuses to act on a request for 401 certification within one year

after receipt of such request, the 401 certification requirement is waived with respect to such

federal license or permit. 33 U.S.C. § 1341(a)(1).

       82.     CWA section 401(a)(1) requires states to “establish procedures for public notice

in the case of all applications for certification.” Id. “[B]y implication, section 401(a)(1) also

requires states to comply with their public notice procedures.” City of Tacoma, Wash. v. FERC,

460 F.3d 53, 68 (D.C. Cir. 2006) (emphasis in original).

       83.     A 401 certification is only required for an applicant for a federal license or permit

to conduct an activity that may result in a discharge to navigable waters. 33 U.S.C. § 1341(a).

       84.     Section 401 of the CWA provides that a state may grant a water quality

certification with limitations or requirements, which will become conditions on the federal

license. Id. § 1341(d). Section 401 limits states’ power to impose conditions by providing that

states may only impose those conditions “necessary” to assure that the applicant “will comply

with any [1] applicable effluent limitations and other limitations, under [CWA section 301 or

302], [2] standard of performance under [CWA section 306], or [3] prohibition, effluent

standard, or pretreatment standard under [CWA section 307], and with any [4] other appropriate

requirement of State law . . . .” Id.

       85.     If a state issues a valid 401 certification for a hydroelectric facility subject to

certain conditions, FERC must include those conditions in its license.

       86.     The U.S. Environmental Protection Agency (“EPA”) is the federal agency

charged with administering the CWA.



                                                 20
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 21 of 43




       87.     On July 13, 2020, the EPA published a final rule, interpreting section 401 of the

CWA (“Final Rule”). Clean Water Act Section 401 Certification Rule, 85 Fed. Reg. 42,210

(July 13, 2020).

       88.     Under the Final Rule, the scope of a 401 certification “is limited to assuring that a

discharge from a Federally licensed or permitted activity will comply with water quality

requirements.” 40 C.F.R. § 121.3 (emphasis added).

       89.     “Discharge” is defined as “a discharge from a point source into a water of the

United States.” Id. § 121.1(f). Conditions imposed under CWA section 401 that regulate “the

activity as a whole,” rather than the discharge itself, are beyond the scope of section 401. 85

Fed. Reg. at 42,251.

       90.     “Water quality requirements” are defined as “applicable provisions of §§ 301,

302, 303, 306, and 307 of the Clean Water Act, and state or tribal regulatory requirements for

point source discharges into waters of the United States.” 40 C.F.R. § 121.1(n).

C.     California Environmental Quality Act

       91.     CEQA imposes certain obligations on public agencies to review, analyze, and

identify the significant effects of a proposed project and any feasible alternatives or mitigation

measures that will avoid or substantially lessen such significant effects. See, e.g., Cal. Pub. Res.

Code §§ 21002, 21002.1, 21080(a), 21081.

       92.     The SWRCB is a public agency within the meaning of CEQA. The individual

Defendants are responsible for ensuring that the SWRCB acts in compliance with CEQA.

       93.      The SWRCB’s issuance of a water quality certification meets the requirements of

a project that is subject to CEQA review.




                                                21
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 22 of 43




D.     California Water Code

       94.     The SWRCB is created by, and generally governed by, portions of the California

Water Code.

       95.     Water Code section 175 specifies that the SWRCB consists of five members with

specific qualifications and experience, each of whom is appointed by the Governor. The five

appointed members of the SWRCB, which currently are the Defendant SWRCB Members, are

clothed with a public trust to exercise their judgment and discretion.

       96.     Under Water Code sections 181 and 183 and other statutes, a quorum of the

SWRCB members must vote to approve an action for it to be an action of the SWRCB, unless a

statute authorizes the SWRCB to delegate its authority to an individual member or its staff.

       97.     Water Code section 181 states that “[t]hree members of the board shall constitute

a quorum for the purpose of transacting any business of the board.”

       98.     Water Code section 13160 authorizes the SWRCB to issue 401 certifications

under the CWA.

       99.     No statute expressly authorizes the SWRCB to delegate the issuance of 401

certifications for FERC’s relicensing of hydroelectric projects under the FPA.

       100.     Water Code section 13330 provides that any party aggrieved by a decision or

order of the SWRCB under that division of the Water Code may obtain judicial review of the

same by filing a petition for writ of mandate under California Code of Civil Procedure section

1094.5. Water Code section 13160, under which the SWRCB issues 401 certifications, is part of

the division of the Water Code to which Water Code section 13330 applies.

E.     Bagley-Keene Open Meeting Act

       101.    The Bagley-Keene Open Meeting Act, Cal. Gov’t Code § 11120 et seq. (“Bagley-

Keene”), states California’s open-meeting requirements for state bodies.

                                                22
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 23 of 43




       102.    The SWRCB is a “state body” to which Bagley-Keene applies. Cal. Gov’t Code §

11121(a).

F.     California Code of Civil Procedure

       103.    Water Code section 13330 states that Code of Civil Procedure section 1094.5(e)

generally will govern the courts’ consideration of petitions for writ of mandate brought under

Water Code section 13330.

       104.    Under Code of Civil Procedure section 1094.5(b), an administrative order or

decision is invalid if the agency proceeded without or in excess of its jurisdiction; the agency

failed to provide a fair trial or hearing; the agency committed a prejudicial abuse of discretion by

proceeding in violation of law; the agency committed a prejudicial abuse of discretion by

adopting an order not supported by adequate findings; or the agency committed a prejudicial

abuse of discretion because its findings were not supported by substantial evidence.

                                VII.    CLAIMS FOR RELIEF

A.     Count I: Violation of Section 401 of the CWA, 33 U.S.C. § 1341

       105.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       106.    A state’s authority to issue a 401 certification and to impose conditions through

such a certification is derived from the CWA.

       107.    The Purported 401 Certification violates section 401 of the CWA and exceeds the

scope of authority under section 401 of the CWA in at least nine ways.

       108.    First, Defendant Sobeck’s issuance of the Purported 401 Certification on behalf of

the SWRCB exceeded the state’s authority under CWA section 401 because YCWA had no

application for a 401 certification pending at the time Defendant Sobeck issued the Purported

                                                23
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 24 of 43




401 Certification. Defendant Sobeck denied YCWA’s last 401 certification application without

prejudice in 2019 and YCWA has not submitted a new certification request.

       109.   Second, Defendant Sobeck issued the Purported 401 Certification without formal

or even written notice to YCWA, in violation of section 401’s implicit notice requirement. The

SWRCB’s September 21, 2017 notice of YCWA’s prior application for a 401 certification was

no longer effective because: (a) in 2018, YCWA withdrew that application at the SWRCB’s

request; and (b) in 2019, Defendant Sobeck denied without prejudice the application for a 401

certification that YCWA filed in 2018.

       110.   Third, the 401 Certification exceeds the scope of CWA section 401 by imposing

conditions to address environmental conditions that are caused by actions or activities of third

parties and that are not attributable to the YRDP. These conditions include, but are not limited

to:

              a.      Conditions 1, 27, 31, and 32, under which the SWRCB could compel

       YCWA to comply with provisions in the Bay-Delta Plan and/or future updates thereto

       that mitigate for conditions caused by other water diverters;

              b.      Condition 20, under which the SWRCB’s Executive Director could

       compel YCWA to provide fish passage above the USACE’s Englebright Dam; and

              c.      Condition 12, which would require YCWA to prepare a restoration plan to

       remedy habitat conditions that were caused by hydraulic mining and the USACE’s

       Englebright and Daguerre Point Dams.

       111.   Fourth, CWA section 401 only authorizes conditions to address a project’s point

source discharges, not the entire “activity” involved in the relevant application for a federal

permit or license. 40 C.F.R. § 121.1(f), (n); 85 Fed. Reg. at 42,234. The Purported 401



                                               24
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 25 of 43




Certification improperly includes conditions that do not address the YRDP’s point source

discharges, including but not limited to: Conditions 4 (monitoring and adaptive management), 5

(spill reduction), 6 (closures at Lohman Ridge Diversion Tunnel), 8 (large woody material), 9

(sediment management), 11 (aquatic invasive species management), 12 (Lower Yuba River

habitat restoration), 13 (New Bullards Bar Reservoir fishery), 14 (recreation facilities), 17

(hazardous materials), 18 (coordinated operations), 19 (construction and maintenance), 21

(mercury management), 24 (no net loss of wetland or riparian habitat functions), 27 (general

reservation of authority), 28 (general reservation of authority due to climate change), 29 (notice

and opportunity to be heard), 32 (consistency with Porter-Cologne and CWA section 303

standards), 36 (modifications in response to violations), 37 (Executive Director), 39 (compliance

with all applicable federal, state, or local laws), 43 (storage of hazardous chemicals away from

watercourses), 45 (compliance with National Pollutant Discharge Elimination System General

Permit for Storm Water Discharges), and 46 (compliance with statewide National Pollutant

Discharge Elimination System Permit for Residual Aquatic Pesticide Discharges).

       112.    Fifth, the Purported 401 Certification’s conditions exceed the scope of authority

under CWA section 401 because some conditions are unrelated to water quality and are not

necessary to ensure compliance with water quality standards, including but not limited to

Conditions 4(e) and 20. See 85 Fed. Reg. at 42,253; PUD No. 1 of Jefferson Cty. v. Wash. Dep’t

of Ecology, 511 U.S. 700, 712 (1994) (“The State can only ensure that the project complies with

‘any applicable effluent limitations and other limitations, under [33 U.S.C. §§ 1311, 1312]’ or

certain other provisions of the Act, ‘and with any other appropriate requirement of State law.’”)

(citation omitted); Am. Rivers, Inc. v. FERC, 129 F.3d 99, 107 (2d Cir. 1997) (holding that




                                               25
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 26 of 43




“[s]ection 401(d) . . . restricts conditions that states can impose to those affecting water quality.”)

(citation omitted).

       113.    Sixth, conditions in a 401 certification must be “necessary” to assure compliance

with “appropriate requirement[s] of State law.” 33 U.S.C. § 1341(d). Any conditions imposed

in the certification must be accompanied by an explanation of “why the condition is necessary to

assure that the discharge from the proposed project will comply with water quality

requirements,” 40 C.F.R. § 121.7(d)(1)(i), and a citation to the relevant “federal, state, or tribal

law that authorizes the condition,” id. § 121.7(d)(1)(ii). The SWRCB did not provide such an

explanation and or such citations in the Purported 401 Certification.

       114.    Seventh, the issuance of, and conditions imposed in, the Purported 401

Certification by Defendant Sobeck violate numerous California laws, as set forth in Counts V

through XII below. Conditions that violate state law cannot be necessary to assure that YCWA

complies with “appropriate requirement[s] of State law,” 33 U.S.C. § 1341(d), and thus fall

outside the scope of conditions authorized under CWA section 401.

       115.    Eighth, once a state acts on a 401 certification request, CWA section 401 does not

provide an ongoing role for the state to enforce 401 certification conditions or unilaterally

modify the 401 certification. Id. § 1341(a)(5); 40 C.F.R. § 121.11(c); 85 Fed. Reg. at 42,275.

States have one year to act upon a request for certification, and may not extend that period by

exercising ongoing enforcement authority. 33 U.S.C. § 1341(a)(1); 85 Fed. Reg. at 42,279.

Instead, federal licensing or permitting agencies have sole responsibility for enforcement of

certification conditions.

       116.    The Purported 401 Certification improperly includes conditions that would allow

the SWRCB to unilaterally modify the Purported 401 Certification and/or exercise ongoing



                                                  26
            Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 27 of 43




enforcement authority over the certification conditions, which exceed the SWRCB’s authority

under section 401(a)(1) and (a)(5). Such conditions include but are not limited to: Conditions

1(D), 4(E), 4(F), 5(A)-(C), 6, 8-14, 16, 18-22, 25-30, 33, 35-38, 41, 44, and 46.

          117.   Ninth, CWA section 401 only authorizes a state to certify whether a project will

comply with existing water quality standards. 33 U.S.C. § 1341(a) (referencing 33 U.S.C.

§ 1313). Proposed state water quality standards are not water quality standards until they are

approved by EPA. Id. § 1313(c)(3). The Purported 401 Certification’s conditions, including but

not limited to Conditions 1(D), 27, 28, and 31-32, exceed the scope of authority under CWA

section 401 because they attempt to require YCWA to comply with water quality criteria from a

proposed update to the Bay-Delta Plan, which the SWRCB has not yet adopted and EPA has not

approved. Conditions 1(D), 27, 28, and 31-32 also improperly circumvent the limitation in

section 401(a)(1) that the state must act upon a request for 401 certification within one year, by

allowing the SWRCB to impose new conditions on the YRDP beyond the one-year statutory

period.

          118.   Accordingly, the Purported 401 Certification’s conditions violate CWA section

401.

B.        Count II: Violation of the Supremacy Clause of the U.S. Constitution

          119.   Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

          120.   Under the Supremacy Clause of the United States Constitution, a state action is

preempted when it stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress. U.S. Const. art. VI, cl. 2.

          121.   With limited exception, the FPA occupies the field of hydroelectric regulation

entirely.

                                                27
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 28 of 43




       122.    Section 401 of the CWA provides a narrow exception to FERC’s authority to

regulate hydroelectric projects under the FPA, preserving a limited amount of state authority.

       123.    Defendant Sobeck’s issuance of the Purported 401 Certification was an action

taken under the color of state action.

       124.    The Purported 401 Certification exceeds the scope of authority authorized under

CWA section 401 in at least nine different ways, as set forth in paragraphs 108 to 117.

       125.    Because the State is not authorized by CWA section 401 to impose the conditions

set forth in the Purported 401 Certification, Defendant Sobeck’s imposition of such conditions on

behalf of the SWRCB invades FERC’s jurisdiction as reserved by the FPA and stands as an

obstacle to FERC’s exercise of its authority under the FPA.

       126.    The Purported 401 Certification conditions, which exceed the scope of section

401 of the CWA, are preempted by the Supremacy Clause.

C.     Count III: Violation of the Fourteenth Amendment to the U.S. Constitution
       (Procedural Due Process)

       127.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       128.    The Fourteenth Amendment to the U.S. Constitution prohibits states from

depriving “any person of . . . property . . . without due process of law.” U.S. Const. amend. XIV,

§ 1.

       129.    At a minimum, procedural due process requires that a person be given “notice of

the case against him and [an] opportunity to meet it.” Mathews v. Eldridge, 424 U.S. 319, 348-49

(1976) (citation omitted).

       130.    The California Legislature created YCWA specifically to address the “water

problems in the County of Yuba” and, in doing so, found that YCWA “is necessary for the


                                               28
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 29 of 43




conservation, development, control and use of said water for the public good and for the

protection of life and property therein.” 1959 Cal. Stat. 2798; Cal. Water Code App. § 84-26.

YCWA’s activities, including its operation of the YRDP, therefore, are inextricably intertwined

with the rights and needs of the people of the County of Yuba in addressing the county’s water

problems.

       131.    YCWA has a protected property interest in the YRDP, as the owner of the YRDP

facilities, and the land on which the YRDP is located.

       132.    In purporting to delegate all authority to issue the Purported 401 Certification to

Defendant Sobeck, the Defendant SWRCB Members purported to act under color of state law.

In issuing the Purported 401 Certification, Defendant Sobeck acted under color of state law.

       133.    The Purported 401 Certification purports to regulate the YRDP. The Purported

401 Certification’s conditions alter YCWA’s rights by requiring YCWA to make changes to its

operation of the YRDP and to undertake costly actions.

       134.    YCWA was not given formal or even written notice and the opportunity to be

heard on the need for the Purported 401 Certification’s conditions, prior to the issuance of the

Purported 401 Certification and its transmittal to FERC.           YCWA received only one-day

informal, oral notice from Defendant Sobeck prior to the issuance of the Purported 401

Certification. The SWRCB and its Defendant SWRCB Members did not act on YCWA’s

Petition for Reconsideration of the Purported 401 Certification.

       135.    Defendant Sobeck violated YCWA’s procedural due process rights by issuing the

Purported 401 Certification without public process, public proceeding, or any opportunity for

YCWA to address any of the information on which the 401 Certification was based.




                                                29
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 30 of 43




D.     Count IV: Violation of the Fourteenth Amendment to the U.S. Constitution
       (Substantive Due Process)

       136.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       137.    The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution

provides protection from economically burdensome regulations that are arbitrary and not

rationally related to a legitimate government interest. U.S. Const. amend. XIV.

       138.    In issuing the Purported 401 Certification, Defendant Sobeck acted under color of

state law. The SWRCB and the Defendant SWRCB Members did not act on YCWA’s Petition

for Reconsideration to address the problems of the Purported 401 Certification issued by

Defendant Sobeck.

       139.    The California Legislature created YCWA specifically to address the “water

problems in the County of Yuba” and, in doing so, found that YCWA “is necessary for the

conservation, development, control and use of said water for the public good and for the

protection of life and property therein.” 1959 Cal. Stat. 2798; Cal. Water Code App. § 84-26.

YCWA’s activities, including its operation of the YRDP, therefore, are inextricably intertwined

with the rights and needs of the people of the County of Yuba in addressing the county’s water

problems.

       140.    YCWA has a protected property interest in the YRDP, as the owner of the YRDP,

and the land on which the YRDP is located.

       141.    The Purported 401 Certification’s conditions require YCWA to make changes to

its operation of the YRDP and to undertake costly actions. These actions are not rationally

related to a legitimate government interest because they (a) would make YCWA responsible for

mitigating environmental conditions caused by the USACE’s Englebright Dam, historic


                                               30
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 31 of 43




hydraulic mining, and diversion of water by other water diverters in the Yuba River watershed;

(b) are unrelated to YCWA’s own activities; and (c) do not address point source discharges.

        142.   In issuing the Purported 401 Certification with such conditions, Defendant

Sobeck imposed burdensome regulations on YCWA that are not rationally related to a legitimate

government interest, in violation of the Fourteenth Amendment.

E.      Count V: Lack of Jurisdiction (Violation of Cal. Code Regs. tit. 23, §§ 3835-3838)

        143.   Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

        144.   Water Code section 13160 authorizes the SWRCB to issue 401 certifications

under the CWA.

        145.   The scope of the SWRCB’s authority to issue a 401 certification is limited to

responding to a filed, and pending, application for certification. Cal. Code Regs. tit. 23, §§ 3835-

3838.

        146.   California Code of Regulations, title 23, section 3831(b) defines “application” as

“a written request for certification, including accompanying materials.”

        147.   YCWA had no pending application for a 401 certification at the time Defendant

Sobeck issued the Purported 401 Certification on behalf of the SWRCB.

        148.   Based upon the foregoing, Defendants acted in excess of the SWRCB’s

jurisdiction, and committed a prejudicial abuse of discretion, under Code of Civil Procedure

section 1094.5 by failing to proceed in a manner required by California Code of Regulations,

title 23, sections 3835-3838.




                                                31
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 32 of 43




F.     Count VI: Improper Delegation of Authority (Violation of Cal. Water Code §§ 175,
       181, 13160)

       149.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       150.    The SWRCB was created by the California Legislature and generally is governed

by the California Water Code. The SWRCB may issue 401 certifications under Water Code

section 13160, assuming that the SWRCB complies with applicable federal and state laws and

regulations.

       151.    Water Code section 175 specifies that the SWRCB consists of five members with

specific qualifications and experience, each of whom is appointed by the Governor. The five

appointed members of the SWRCB are clothed with a public trust to exercise their judgment and

discretion. The exercise of judgment and discretion cannot be delegated in the absence of

statutory authorization.

       152.    Water Code section 181 states that “[t]hree members of the board shall constitute

a quorum for the purpose of transacting any business of the board.”

       153.    Pursuant to Water Code section 13160, the authority to issue 401 certifications is

vested with the SWRCB as a board of the Defendant SWRCB Members, not Defendant Sobeck

or any other member of the SWRCB’s staff.

       154.    No statute granted authority to the appointed members of the SWRCB to delegate

powers or public trust duties held by the SWRCB, collectively, to Defendant Sobeck or to any

staff member or individual in relation to the issuance of the Purported 401 Certification.

       155.    No statute authorized the SWRCB to promulgate regulations that allow actions

that are not permitted by statute or that conflict with constitutional principles of due process. No

statute authorized the SWRCB to promulgate regulations that allow the SWRCB, generally, or


                                                32
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 33 of 43




the Defendant SWRCB Members, specifically, to delegate their public trust responsibilities in

relation to the Purported 401 Certification to Defendant Sobeck or any other employee of the

SWRCB.

       156.    Notwithstanding the above limitations of authority, the SWRCB’s regulations,

and specifically California Code of Regulations, title 23, section 3838(a), purport to provide

complete delegation of the SWRCB’s discretion, judgment, and authority to issue 401

certifications for FERC’s relicensing of hydroelectric projects like the YRDP to Defendant

Sobeck, as the SWRCB’s Executive Director, without a hearing and without a vote of a quorum

of the SWRCB.

       157.    Defendant Sobeck issued the Purported 401 Certification outside the public’s

observation; without prior notice to YCWA; without any public proceeding or participation; and

without any opportunity for YCWA to address any of the information on which the Purported

401 Certification was based.

       158.    The Purported 401 Certification was issued by Defendant Sobeck based upon the

sections of the regulations purporting to delegate authority to the Executive Director, but the

Purported 401 Certification is invalid because those regulations violate law and the Executive

Director did not have valid legal authority to take this action.

       159.    Although the Purported 401 Certification was never adopted by a quorum of the

SWRCB and the Defendant SWRCB Members, the Purported 401 Certification was purportedly

issued by Director Sobeck in violation of Water Code section 181, which requires that actions of

the SWRCB be taken with by vote of the members of the Board.

       160.    The Purported 401 Certification includes terms and conditions under which

Defendant Sobeck, a member of the SWRCB staff, purports to grant to herself and other



                                                 33
           Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 34 of 43




members of the SWRCB staff ongoing authority to modify those terms and conditions, including

but not limited to terms and conditions relating to the Bay-Delta Plan that have not yet been

adopted.

       161.    The purported ongoing delegation of authority to SWRCB staff to modify the 401

Certification allows staff to continue to act outside the public’s observation; without any public

notice or participation; and without any opportunity for YCWA to address or rebut future

modifications—all in violation of law.

       162.    Based upon the foregoing, Defendant Sobeck, the SWRCB, and the Defendant

SWRCB Members proceeded without, or in excess of statutory or regulatory authority, and

committed a prejudicial abuse of discretion by failing to proceed in a manner required by law,

under Code of Civil Procedure section 1094.5.

G.     Count VII: Violation of Bagley-Keene Open Meeting Laws (Cal. Gov’t Code
       § 11120 et seq.)

       163.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       164.    Pursuant to Water Code section 13160, the authority to issue 401 certifications is

vested with the SWRCB.

       165.    California’s requirement of governmental transparency is codified in Government

Code section 11120 et seq., the Bagley-Keene Open Meeting Act.

       166.    The SWRCB is a “state body” to which Bagley-Keene applies. Cal. Gov’t Code

§ 11121(a).

       167.    The SWRCB, and its Defendant SWRCB Members, never considered the

Purported 401 Certification at any public meeting.        Defendant Sobeck’s formulation and

issuance of the Purported 401 Certification, behind closed doors and without any public notice or


                                                34
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 35 of 43




proceedings, as a purported action of the SWRCB, violated the open-meeting requirements that

Bagley-Keene sets for actions of the SWRCB.

        168.    Based upon the foregoing, Defendant Sobeck, the SWRCB, and the Defendant

SWRCB Members proceeded without, or in excess of jurisdiction and committed a prejudicial

abuse of discretion by failing to proceed in the manner required by law, under Code of Civil

Procedure section 1094.5.

H.      Count VIII: Failure to Conduct a Fair Hearing (Cal. Civ. Proc. Code § 1094.5)

        169.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

        170.    Water Code section 13330(e) states that Code of Civil Procedure section 1094.5

governs judicial review of 401 certifications. Under Code of Civil Procedure section 1094.5,

subdivision (b), agency action made as the result of a proceeding in which by law a hearing is

required to be given is invalid if the agency failed to provide a “fair trial.”

        171.    The SWRCB staff, without providing notice to YCWA, drafted the terms and

conditions of the Purported 401 Certification. SWRCB staff denied YCWA any opportunity to

comment on or present evidence to rebut the information relied upon by the SWRCB staff in

drafting the Purported 401 Certification. Without any public notice or proceedings, Defendant

Sobeck issued the Purported 401 Certification on behalf of the SWRCB.

        172.    Based on information and belief, Defendant Sobeck and the SWRCB allowed

Andrew Sawyer to participate in the development of the Purported 401 Certification by

supervising the work of SWRCB staff counsel Marianna Aue on that certification. Based on

information and belief, Mr. Sawyer is an officer, director, or other representative of the Mother

Lode Chapter of the Sierra Club elected by that chapter’s members. Through FWN, the Mother



                                                  35
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 36 of 43




Lode Chapter of the Sierra Club participated in FERC’s proceedings concerning the proposed

relicensing of YCWA’s YRDP in a manner adverse to YCWA.

       173.    Other than filing its Petition for Reconsideration, on which the SWRCB has taken

no action, YCWA was unable, in the exercise of reasonable diligence, to produce evidence to the

SWRCB that demonstrates that the terms and conditions of the Purported 401 Certification are

improper because Defendant Sobeck and the SWRCB failed to provide YCWA with an

opportunity to participate in a fair hearing and failed to allow YCWA to present evidence prior to

the issuance of the Purported 401 Certification.

       174.    Based upon the foregoing, and under Code of Civil Procedure section 1094.5,

Defendant Sobeck and the SWRCB proceeded without, or in excess of jurisdiction; failed to

provide YCWA with a fair hearing; and committed a prejudicial abuse of discretion by failing to

proceed in the manner required by law in issuing the Purported 401 Certification.

I.     Count IX: Failure to Consider Relevant Evidence (Cal. Civ. Proc. Code § 1094.5)

       175.    Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       176.    An agency decision is an abuse of discretion if the agency order or decision is not

supported by the findings or the findings are not supported by the evidence. Cal. Civ. Proc. Code

§ 1094.5(b).

       177.    In issuing the Purported 401 Certification, Defendant Sobeck, as the purported

delegate of the SWRCB and its Defendant SWRCB Members, ignored evidence, ignored

scientific findings, and failed to consider the potential impacts of the imposition of the conditions

of the Purported 401 Certification including, but not limited to, the following:




                                                   36
 Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 37 of 43




       a.      The Purported 401 Certification failed to analyze how the imposition of its

Condition 1(D) could result in severe impacts to water temperatures to support Yuba

River salmonids, hydroelectric generation, and agricultural water supplies.

       b.      The Purported 401 Certification failed to analyze how the imposition of its

Condition 20 is not viable, is not likely to result in fishery benefits, or substantial

benefits, and would likely result in significant costs to YCWA ranging between $624

million and $1.03 billion. For example, Englebright Dam, owned by the USACE, has

created an impassible barrier to salmon and other fish since 1941 and stores potentially

toxic sediment. No analysis has been provided regarding the ability of fish to survive, or

thrive, in the habitat above Englebright Dam and the height of a fish ladder past

Englebright Dam would be taller than has ever been proven effective.

       c.      The Purported 401 Certification failed to analyze the well-documented

impacts of historic hydraulic mining on the river’s habitat, and the impacts resulting from

the construction of Daguerre Point and Englebright Dams to impound hydraulic debris

and associated toxic materials.

       d.      The Purported 401 Certification further ignored evidence that the

imposition of its Condition 12 and its associated actions (1) would not be economically

feasible; (2) would not be physically feasible; and (3) would not likely support habitat for

the fish in question.

       e.      The Purported 401 Certification failed to analyze how the imposition of its

Condition 6 would affect YCWA’s ability to derive hydroelectric generation at YCWA’s

New Colgate powerhouse and failed to consider the evidence that the imposition of this

condition would provide little environmental benefit but result in a significant financial



                                        37
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 38 of 43




       burden. For example, FERC and the USACE found that the additional tunnel closures

       would only prevent the entrainment of about 21 fish a year, that fish that went into the

       tunnel would not be subject to any turbines, and that there was evidence fish diverted into

       the tunnel actually could swim back up it. Meanwhile, the tunnel closures would cost

       YCWA approximately $22 million—not adjusted for inflation—in lost hydroelectric

       generation revenue over a license’s 50-year term.

              f.      The Purported 401 Certification failed to analyze the impact of the

       imposition of its Condition 7 on YCWA’s ability to operate its New Colgate powerhouse,

       particularly as to operations in compliance with a 1993 agreement with California

       Department of Fish and Wildlife. The Purported 401 Certification failed to consider

       evidence that imposition of its Condition 7 would not make the lower Yuba River cooler,

       even though it would result in significant costs to YCWA.

              g.      The Purported 401 Certification failed to analyze the millions of dollars in

       lost revenue and increased costs that will result over the term of the license. The

       Purported 401 Certification further failed to consider the significant indirect impacts of

       this loss and increased costs on the disadvantaged communities and the local economy.

              h.      The Purported 401 Certification, failed to analyze how it may contribute

       to, impact, or otherwise cause overdraft of Yuba County’s groundwater basins.

              i.      The Purported 401 Certification failed to consider its impact on YCWA’s

       ability to transfer water to communities that need additional sources of water, which

       advances California’s policy of providing water supplies to regions in need.

       178.   YCWA presented extensive information to demonstrate the impacts and failures

of the Purported 401 Certification described in the preceding paragraph with YCWA’s Petition



                                               38
           Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 39 of 43




for Reconsideration, but the SWRCB and the Defendant SWRCB Members have not acted on, or

considered, that Petition for Reconsideration.

          179.   Based upon the foregoing, and under Code of Civil Procedure section 1094.5,

Defendant Sobeck, the SWRCB, and the Defendant SWRCB Members committed a prejudicial

abuse of discretion by failing to proceed in the manner required by law by issuing the Purported

401 Certification, which is not supported by findings, and by issuing findings that are not

supported by the evidence.

J.        Count X: Failure to Comply with CEQA (Cal. Pub. Res. Code §§ 21005, 21168)

          180.   Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

          181.   California imposes obligations on public agencies, pursuant to CEQA to review,

analyze, and identify the significant effects of a proposed project and any feasible alternatives or

mitigation measures that will avoid or substantially lessen such significant effects. Cal. Pub.

Res. Code §§ 21002, 21002.1, 21080(a), 21081.

          182.   The SWRCB is a public agency within the meaning of CEQA.

          183.   A 401 certification meets the requirements of a project that is subject to CEQA

review.

          184.   Defendants failed to do any environmental review under CEQA prior to, or in

connection with the issuance of the Purported 401 Certification. Defendant Sobeck nonetheless

issued the Purported 401 Certification.

          185.   CEQA violations are subject to a review for prejudicial abuse of discretion and

review of whether the SWRCB’s findings were supported by substantial evidence in light of the

whole record. Cal. Pub. Res. Code §§ 21168, 21168.5. By failing to undertake CEQA review,



                                                 39
         Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 40 of 43




the SWRCB failed to proceed in the manner required by law and committed a prejudicial abuse

of discretion.

K.     Count XI: Action in Excess of Jurisdiction and Prejudicial Abuse of Discretion Due
       to Failure to Comply with the CWA and FPA (Cal. Civ. Proc. Code § 1094.5)

       186.      Plaintiff repeats and incorporates by reference every allegation in the preceding

paragraphs.

       187.      As alleged in Count I, the Purported 401 Certification violates section 401 of the

CWA and exceeds the scope of the SWRCB’s authority under section 401 of the CWA.

       188.      As alleged in Count II, the Purported 401 Certification invades FERC’s

jurisdiction as reserved by the FPA and stands as an obstacle to FERC’s exercise of its authority

under the FPA.

       189.      The Purported 401 Certification’s conditions, which exceed the scope of section

401 of the CWA, are preempted by the Supremacy Clause.

       190.      Based upon the foregoing, the SWRCB proceeded without, or in excess of

jurisdiction and committed a prejudicial abuse of discretion under California Code of Civil

Procedure section 1094.5 by failing to proceed in the manner required by law.

L.     Count XII: Violation of California’s Constitution and the Porter-Cologne Water
       Quality Control Act

       191.      YCWA repeats and incorporates by reference every allegation in the preceding

paragraphs.

       192.      As interpreted by the California Supreme Court, Article X, section 2 of the

California Constitution requires that state decisionmakers assess the water costs of their

decisions for competing uses of water and seek to minimize those costs.

       193.      Porter-Cologne contains similar statutory mandates in Water Code sections 13000

and 13001.

                                                 40
        Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 41 of 43




       194.   The Purported 401 Certification is inconsistent with the requirements above

because it contains no assessment of its terms’ effects on all demands being made of the waters

of the Yuba River.

       195.   The Purported 401 Certification failed to explain how its terms comply with

Article X, section 2’s and Porter-Cologne’s fundamental policies.

       196.   The Purported 401 Certification failed to consider relevant factors as required by

Article X, section 2 of the California Constitution and Porter-Cologne; failed to explain why

relevant data that was readily available from FERC’s proceedings was disregarded; and failed to

explain a rational connection between the facts found and the choice made, to the extent choices

were made in light of the Purported 401 Certification’s significant sub-delegations of future

decisions to SWRCB staff.

       197.   Based upon the foregoing, by issuing the Purported 401 Certification in violation

of Article X, section 2 of the California Constitution and Porter-Cologne, Defendants failed to

proceed in the manner required by law and committed a prejudicial abuse of discretion.

                               VIII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully asks that this Court:

   a. Declare that the Purported 401 Certification includes requirements that exceed the State

       of California’s authority under the CWA, are preempted by and inconsistent with the

       FPA, violate the U.S. Constitution, and violate California state law;

   b. Restrain Defendant Sobeck and the Defendant SWRCB Members from enforcing the

       Purported 401 Certification;

   c. Order Defendant Sobeck and the Defendant SWRCB Members to withdraw the

       Purported 401 Certification;



                                               41
     Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 42 of 43




d. Order Defendant Sobeck and the Defendant SWRCB Members promptly to notify FERC

   of this withdrawal;

e. In the alternative, issue a writ in the nature of mandamus pursuant to 28 U.S.C. § 1651

   directing all Defendants to vacate the Purported 401 Certification;

f. Award attorneys’ fees and costs pursuant to 42 U.S.C. section 1988(b), California Code

   of Civil Procedure section 1021.5, California Government Code section 800, and such

   other and further relief as may be determined appropriate; and

g. Grant such other and further relief as may be just and proper.



   Respectfully submitted this 13th day of November, 2020.



                                         By:
                                               Michael F. McBride, DC # 243998
                                               Michael A. Swiger, DC # 367307
                                               Jenna R. Mandell-Rice, DC # 1021549
                                               Sharon L. White, DC # 997546

                                               VAN NESS FELDMAN, LLP
                                               1050 Thomas Jefferson Street, NW
                                               Washington, DC 20007
                                               Phone: 202-298-1800
                                               mfm@vnf.com
                                               mas@vnf.com
                                               jrm@vnf.com
                                               slw@vnf.com


                                               Attorneys for Yuba County Water Agency




                                           42
  Case 1:20-cv-03297-TNM Document 1 Filed 11/13/20 Page 43 of 43




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I electronically filed the foregoing

with the Clerk of the Court via the CM/ECF system, which will send notification to the

attorneys of record in this case.



                                                    /s/ Michael F. McBride
                                                    Michael F. McBride, DC # 243998




                                            43
